Citation Nr: 1534042	
Decision Date: 08/10/15    Archive Date: 08/20/15	

DOCKET NO.  08-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Sylvester F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to February 2006.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of March 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

At the time of the aforementioned rating decision in March 2010, the RO granted entitlement to service connection for coronary artery disease with previous myocardial infarction.  Accordingly, the issue of entitlement to service connection for heart disease, which was previously on appeal, is no longer before the Board.  

This case was previously before the Board in July 2011, at which time it was remanded for additional development.  Subsequent to that remand, the Board, in a decision of February 2013, denied entitlement to an increased evaluation for service-connected tinea versicolor.  At that same time, the Board remanded for additional development the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected gout.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

The Veteran's service-connected gout is not currently manifested by a symptom combination productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more times a year.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. Part 4, § 4.71a Diagnostic Codes 5002, 5017 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected gout, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2006 and July 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in September 2008, and a subsequent hearing before the undersigned Veterans Law Judge in April 2011, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran in this case seeks an increased evaluation for service-connected gout.  In pertinent part, it is contended the manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned.  

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id., at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedular ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Undersecretary for Benefits or the Director, Compensation & Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

In the present case, in a rating decision of March 2007, the RO granted service connection (and a noncompensable evaluation) for gout of the left metatarsophalangeal joint (claimed as degenerative joint disease of the left foot and left big toe subchondral erosion), effective from March 1, 2006, the date following the Veteran's discharge from service.  The Veteran voiced his disagreement with the assignment of a noncompensable evaluation, with the result that, in a subsequent rating decision of March 2010, the RO awarded a 20 percent evaluation for the Veteran's service-connected gout, once again effective from March 1, 2006, the date following discharge from service.  The current appeal ensued.  

The Board observes that, at the time of a VA examination in May 2006, the Veteran complained of gout in his left big toe.  Reportedly, the Veteran took medication for his gout, with "excellent results."  When questioned, the Veteran complained of mild aching in his foot.  Reportedly, the Veteran used no assistive or corrective devices related to his feet.  Moreover, he was able to walk several blocks without difficulty, except on those occasions when he was experiencing a gout attack, which reportedly occurred approximately every 4 to 5 months.  Physical examination showed no specific abnormality of the left big toe of the Veteran's distal foot.  Moreover, there was only subjective discomfort on manipulation of the forefeet.  According to the examiner, there was a bunion on the Veteran's right foot at the first metatarsophalangeal joint, which was somewhat tender.  Noted at the time of examination was that the Veteran displayed very mild hallux valgus.  However, there was no evidence of any abnormal weightbearing on the Veteran's shoes.  Nor was there any evidence of calluses on either of the Veteran's feet.  According to the examiner, the Veteran's left second toe overrode the left great toe, which is to say, the left second toe was more dorsal in its more distal part.  The Veteran's right fourth toe showed an early hammertoe appearance, while the remainder of the Veteran's toes were within normal limits.  Noted at the time of examination was that there was no evidence of edema, and that the Veteran's gait was within normal limits.  According to the examiner, the Veteran had only very mild incapacity of his feet and ankles.  

During the course of VA outpatient treatment in June 2007, it was noted that the Veteran's uric acid level was high, indicating a risk for continued gout attacks.  Accordingly, the Veteran was prescribed medication to take on a daily basis in an attempt to lower his uric acid levels.  

On subsequent VA outpatient treatment in March 2008, the Veteran complained of chronic pain in his feet and knees, which "came and went."  Radiographic studies of the Veteran's feet conducted at that time showed no evidence of any acute fracture or dislocation.  There was moderate hallux valgus deformity on the right somewhat greater than the left, as well as moderate degenerative changes of the first metatarsophalangeal joint, with moderate sized marginal osteophyte formation bilaterally.  Additionally noted was marginal osteophyte formation of the proximal interphalangeal joint of the great toe bilaterally, in addition to small plantar spurring on both feet.  

At the time of a subsequent VA examination in October 2008, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran complained that, despite medication, he continued to experience swelling, pain, and spasms in his left toe, such that he found it necessary to elevate his foot to alleviate his symptoms.  The Veteran further indicated that, as a result of the aforementioned problems, he found it necessary to walk with a cane.  

According to the Veteran, he continued to experience intermittent pain and swelling of his left great toe.  Moreover, he now had episodes of gout involving his right foot.  When questioned, the Veteran indicated that he took medication during flareups of his gout, which was helpful.  According to the Veteran, these flareups typically lasted for about a week, and occurred two times a month.  The Veteran indicated that he did not wear any corrective devices, though he did wear compression socks, which were helpful in between flareups.  According to the Veteran, during a flareup, he was unable to wear even his compression socks secondary to swelling.  

On physical examination, there was noted the presence of bilateral hallux valgus, with accompanying great toe metatarsophalangeal joint enlargement bilaterally.  According to the examiner, the great toe metatarsophalangeal joints were both tender to palpation, with pain on motion.  However, there was no evidence of any edema or swelling of the feet.  Nor was any instability in evidence.  The Veteran displayed no evidence of abnormal weightbearing, and there were palpable pulses present in both feet.  

During the course of VA outpatient treatment in October 2008, the Veteran indicated that he suffered from gout with accompanying chronic pain in his feet and knees.  According to the Veteran, his pain came and went, though, when he took his medication, it "helped a great deal."  

Private and service medical facility treatment records covering the period from February 2010 to May 2012 show treatment during that time for gout.  

At the time of a more recent VA medical examination in February 2013, it was once again noted that the Veteran's claims file and medical records were available, and had been reviewed.  According to the examiner, the Veteran suffered from gout, which, according to the Veteran, had gotten progressively worse.  Significantly, the Veteran indicated that he now found it necessary to wear bilateral knee braces and special socks for "gout in his knees and feet."

Noted at the time of examination was that the Veteran required continuous use of medication, specifically, indomethacin, for treatment of his gout.  However, he had lost no weight.  Nor was there any evidence of anemia secondary to the Veteran's gout.  According to the examiner, the Veteran experienced pain due to gout in both knees, and in both feet and toes.  However, there was no limitation of joint movement attributable to the Veteran's gout.  Nor was there any evidence of joint deformity attributable to that pathology.  Significantly, according to the examiner, the Veteran had no involvement of any system other than the joints attributable to his service-connected gout.  Nor did the Veteran experience exacerbations which were not incapacitating as a result of his service-connected gout.  Significantly, at the time of examination, the Veteran experienced no constitutional manifestations associated with active joint involvement which were totally incapacitating due to his gout.  

When further questioned, the Veteran indicated that he used assistive devices, specifically, braces and a cane, to aid in ambulation/locomotion.  Radiographic studies conducted in conjunction with the Veteran's examination showed evidence of right greater than left, mild to moderate tricompartmental degenerative arthritis of the knees, as well as moderate to severe bilateral hallux valgus deformity of the feet.  

In the opinion of the examiner, the Veteran's service-connected gout might likely moderately impact physical labor requiring prolonged standing and walking, as well as due to fatigue, and might likely mildly to moderately impact sedentary labor secondary to fatigue and lost work time.  

Pursuant to applicable law and regulation, the Veteran's service-connected gout is to be rated by analogy to rheumatoid (atrophic) arthritis.  In that regard, the 20 percent evaluation currently in effect contemplates the presence of an active process characterized by 1 or 2 exacerbations a year in a well-establish diagnosis.  An increased, which is to say, 40 percent evaluation, would require an active process characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more time a year.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5002, 5017 (2014).  

A review of the record discloses that service connection is currently in effect for other disabilities of the Veteran's bilateral lower extremities, for which separate ratings are in effect.  Moreover, based on the aforementioned, it is clear that no more than the 20 percent evaluation currently in effect is warranted for the Veteran's service-connected gout.  This is particularly the case given the fact that, while at the time of the aforementioned VA examination in October 2008, there was evidence of great toe metatarsophalangeal joint enlargement bilaterally, with some tenderness to palpation, further examination showed no evidence of any edema or swelling of the feet, and no instability was noted.  Nor was there any evidence of abnormal weight bearing.  Significantly, in the opinion of the examiner, the Veteran was independent in his activities of daily living.  While at the time of a more recent examination in February 2013, the Veteran required the continuous use of medication for control of his gout, he had lost no weight due to that pathology, and there was no evidence of any gout-induced anemia.  According to the examiner, while there was evidence of gout in both of the Veteran's knees, as well as in both feet and toes, that gout was not productive of any limitation of joint movement.  Moreover, there was no evidence of any joint deformity attributable to the Veteran's gout.  Significantly, according to the examiner, other than the joints, the Veteran's gout involved no other bodily systems.  Nor was there any evidence of nonincapacitating exacerbations attributable to the Veteran's service-connected gout.  Significantly, at no time during the course of the current appeal has there been demonstrated the presence of symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more times a year attributable to the Veteran's gout.  Under the circumstances, the 20 percent evaluation currently in effect is appropriate, and an increased rating is not warranted.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected gout is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent for service-connected gout is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


